DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are presented for examination.
Claims 1-19 are allowed.

Specification
The amendments to the specification, filed 11/29/2021, have been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "A brake controller in a vehicle determines braking profiles that may be exercised while operating the vehicle in autonomous or semi-autonomous conditions to decelerate the vehicle based on received commands or that may be exercised automatically in the event of a failure in a communication network of the vehicle or in other systems or components of the vehicle. The braking profiles decelerate the vehicle according to a deceleration profile. The execution of the deceleration profile may be initiated by a single command message received by the brake controller or it may be determined by the brake controller based on vehicle information. A safe state deceleration profile may be preselected by the controlling devices before the 
         
Reason for Allowance
Claims 1-19 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 11/29/2021, Pages 1-6.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 6, and 11 are allowed, the claims 2-5, 7-10, and 12-19 are also allowed based on their dependency upon the independent claims 1, 6, and 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          Matoy et al. (US Pub. No.: 9,067,573 B2) teaches “To operate an electrically controlled pressurized-fluid brake system, an external brake request signal is received, a curve radius of a vehicle track of the vehicle is determined, at least one limit value is determined based on the curve radius, at least one variable representing a brake pressure to be supplied to wheel brakes is compared with the at least one limit value, the at least one variable is limited based on the comparison, the at least one variable is outputted, and braking pressure is supplied to the wheel brakes based on the outputted at least one variable.”

          Taneyhill et al.  (US Pub. No.: 2012/0176234  A1) teaches “When employing an adaptive cruise-with-braking (ACB) system to control host vehicle braking reaction distance, a plurality of trigger conditions (e.g., environmental parameters) are monitored. If one or more of the monitored parameters exceeds a predefined threshold, a trigger event is detected, and at least one of a braking reaction distance (BRD) and a following distance limit shape (FDLS) are adjusted. The BRD and FDLS adjustments may be predefined according to the type and/or magnitude of the trigger event. Trigger events may be weighted or prioritized such that higher priority trigger event types correspond to larger BRD reductions, etc. Monitored trigger conditions may include adverse weather, dangerous road terrain or topography, high traffic density, erratic forward vehicle behavior, and the like.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.